DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 16/793,766, 15/916,449, 15/454,276, 62/509,512 and 62/305,833, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claim 1 recites “…applying no signal during the first duration on the first pixel electrode; applying a second signal having a second polarity opposite the first polarity, and a second amplitude as a function of time, during the first duration on the second pixel electrode; applying a third signal having the second polarity, and a third amplitude as a function of time, during a second duration on the front electrode; applying a fourth signal having the first polarity, and a fourth amplitude as a function of time, during the second duration on the first pixel electrode; and applying no signal during the second duration on the second pixel electrode”.  The applications provide support for the backplane to include multiple pixel electrodes, and also discloses the voltages applied to the backplane (Fig. 7), but neither of the prior-filed applications specify the signals applied to “a first electrode” and “a second electrode” at two different durations, as necessary for claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Instant claim 1 recites “…applying no signal during the first duration on the first pixel electrode; applying a second signal having a second polarity opposite the first polarity, and a second amplitude as a function of time, during the first duration on the second pixel electrode; applying a third signal having the second polarity, and a third amplitude as a function of time, during a second duration on the front electrode; applying a fourth signal having the first polarity, and a fourth amplitude as a function of time, during the second duration on the first pixel electrode; and applying no signal during the second duration on the second pixel electrode”. The instant specification explains that the backplane may bear pixel electrodes (par. 75, 86, 102), and discloses signals applied to the front electrode and the backplane (Figs. 6-7) but fails to describe that during the first duration no signal is applied to the first electrode and a second signal having a second polarity and a second 
The same argument applied to independent claim 11.
Dependent claims 2-10 and 12-18 inherit the issues of their corresponding independent claim.
Allowable Subject Matter
No prior art was found that would anticipate or make obvious the recitations of instant claims 1-20. However, the claims were not indicated as allowable pending the current 112a rejection. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose all limitations as required in independent claims 1 and 11. Dependent claims 2-10 and 12-18 are allowed for at least the same reason.
Amundson et al. in US 2005/0001812 discloses applying voltages of different polarities to a front electrode (common) and a backplane (pixel electrode) but Amundson does not disclose the signals in the first and second durations as applied to the first pixel, second pixel and front electrode as required for claims 1 and 11.
Huitema et al. in US 2008/0094314 discloses applying voltages of different polarities to a front electrode (common) and a backplane (pixel electrode) to smooth the voltage curve to reduce kickback when a gate voltage is applied (Figs. 6-7 and par. 60-68) but Huitema does not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILIANA CERULLO/Primary Examiner, Art Unit 2621